Case 4:19-cv-00130-RAJ-LRL Document 24 Filed 02/05/21 Page 1 of 2 PageID# 206




                       IN THE UNITED STATES DISTRIC              rroiiRiFILED
                      FOR THE EASTERN DISTRICT OF 1KIRtllNIA
                               Newport News Division
                                                                         FEB -5 2021

MAGGIE R. WILLIAMS,                                                CLERK, U.S. DISTRICT COURT
                                                                           NORFOLK, VA


                              Plaintiff,

               V.                                               CIVIL ACTION NO.4:19cvl30

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                              Defendant.



                                             ORDER


        Before the Court is the Magistrate Judge's Report and Recommendation on Plaintiffs

action for judicial review of the final decision of the Commissioner of Social Security

("Defendant") denying Plaintiffs claim for Supplemental Security Disability Income ("SSDI")

under the Social Security Act. The Plaintiff filed a Motion for Summary Judgment(ECF No. 15)

and the Commissioner filed a cross Motion for Summary Judgment and Memorandum in Support

(ECF Nos. 20, 21). This action was referred to a United States Magistrate Judge pursuant to the

 provisions of28 U.S.C. Section 636(b)(1)(B), Rule 72(b) of the Federal Rules of Civil Procedure

and Rule 72 ofthe Rules of the United States District Court for the Eastern District of Virginia for

a report and recommendation.

        On January 20, 2021, the Magistrate Judge filed his report recommending that Plaintiffs

 Motion for Summary Judgment be GRANTED,the Commissioner's Motion for Summary

 Judgment be DENIED,and the final decision of the Commissioner be VACATED and

 REMANDED.By copy of the report, each party was advised of their right to file written
Case 4:19-cv-00130-RAJ-LRL Document 24 Filed 02/05/21 Page 2 of 2 PageID# 207




objections to the findings and recommendations of the Magistrate Judge. The Court has received

no objections to the report and the time for filing the same has expired.

       The Court does hereby accept the findings and recommendations set forth in the report of

the United States Magistrate Judge filed January 20,2021,and it is, therefore ORDERED that the

Plaintiffs Motion for Summary Judgment(ECF No. 15) is GRANTED,the Commissioner's

Motion for Summary Judgment(ECF No.21) is DENIED,and the final decision of the

Commissioner is VACATED and REMANDED.


       The Clerk shall provide a copy of this final Order to Plaintiff and the counsel of record for

Defendant.

       IT IS SO ORDERED.



Norfolk, Virginia                                            Raymond A.Uackson
February^,2021                                               United States District Judge
